PER CURIAM.
Motion for an appeal from a judgment of the Perry Circuit Court fixing an attorney’s fee for Honorable Simeon S. Willis for legal services rendered Mrs. Elizabeth D. Cooper.
The record reflects that Judge Willis sought, by motion, an allowance of an attorney’s fee of $7,500. He was granted $5,353.48. He now seeks to have this Court award him the sum of $2,146.52, which represents the difference in the amount he sought and the sum he recovered in the proceeding before the court.
The sole question is whether or not the circuit court abused its discretion in making its finding. We observe that the court allowed Judge Willis and his associate counsel, Honorable W. E. Faulkner, an attorney’s fee of $10,353.48, which was a sum equal to 25 per cent of the amount recovered in their client’s behalf.
In Martin v. Martin’s Ex’rs, 311 Ky. 164, 223 S.W.2d 345, the court enumerated several factors that are proper to consider in determining the amount of an attorney’s fee for services rendered. Also, see: Baxter v. Hubbard, 242 Ky. 751, 47 S.W.2d 743; Axton v. Vance, 207 Ky. 580, 269 S.W. 534.
After a careful consideration of the record . we, are unable to conclude that the trial court failed to weigh the various factors that should be considered in arriving at a reasonable attorney’s fee. Therefore, we find that the attorney’s fee allowed in this proceeding was fair and reasonable and the court did not abuse its discretion. Baxter v. Hubbard, 242 Ky. 751, 47 S.W.2d 743.
The motion for an appeal is overruled, and the judgment is affirmed.